Title: Skelton Jones to Thomas Jefferson, 19 June 1809
From: Jones, Skelton
To: Jefferson, Thomas


          Sir,  Richmond, June, 19. 1809.
          I find in a letter from you to the late John D. Burke, dated Washington June 1. 1805, the following passage—“After my return to live at Monticello, I am persuaded it will be in my power, as it is certainly in my wish, to furnish you with some useful matter, not perhaps to be found elsewhere.” Knowing this to be the case, and that your inclination and ability, to throw every possible light on Virginian History, are both great, I have taken the liberty to address you. From April 22. ’75, to the 4th of March last, is the period of which it was my intention to have written the history; though for reasons, which in justice to myself I cannot conceal, I am certain that I shall be obliged, in my present undertaking, to depart widely from my original design, as expressed in my prospectus. When I was hurried into this business, I was made to believe that materials were collected and chronologically arranged, and that nothing remained but the finishing touches of composition. On the contrary I find myself compromitted on this subject, under more embarrassing circumstances than can well be imagined.—The collection of materials, and compiling the narrative have commenced and progressed together: I have to deal with sordid merchants, (with whom Burk had entangled himself,) whose knowledge extends not beyond the counter & the yard stick. It is prescribed to me when the first chapter is to go to press; when the volume is to be finished; and, I am limited as to the number of pages it is to contain:—You will readily perceive, under these circumstances, that it surpasses human exertion to bring out the work as it should be. I foresee therefore that my literary reputation must suffer for a time; but I am resolved, if life and health is spared me, to redeem it, when the galling fetters of commercial cupidity shall have fallen from my limbs.
          But now sir to the principal object of this letter. I have files of newspapers, or access access to them, for ’75, ’76 and ’77.  I have examined three several files in this town, viz: master commissioner Hay’s, Doctr Benjn Duval’s, and Chs Copeland’s, and find that the file for ’78 is missing in them all. It has been suggested to me that in consequence of the difficulty of obtaining paper, there were no news papers issued in that year; but this I think extremely improbable: you can certainly inform me. I wish not only information from you but advice also: After Dunmore left the coast of Virginia, in the summer of ’76, and joined the British to the southward, Virginia was not the theatre of hostilities, until Matthews burnt Suffolk, in ’79, which was followed up by the invasion of Philips and Arnold, from which time it continud to be the scene of active warfare, until the surrender of Cornwallis and the conclusion of peace. Now, I wish your advice what the historian is to do with the latter part of ’76, the whole of ’77 & ’78, and a part of ’79? As our state was happily exempt during nearly three years, from the calamities of war, and its history during that therefore barren of battles and bloodshed, what else can be done than search into the laws, religion, manners, & customs of those times? A philosophical historian had he time and materials, might usefully employ his pen upon these subjects during the recess from actual war. Upon this subject, sir you will greatly oblige me by your advice as to the plan; as you will also by information where materials for its execution can be obtained.
          My motive, I trust, will be my apology for making this application. May you, sir, enjoy in old age and retirement that happiness, which a devotion of the best years of your life to public service so amply merits.
          Very respectfully Yr obedt. servt. Skelton Jones
        